Fourth Court of Appeals
                                    San Antonio, Texas
                                          January 28, 2022

                                       No. 04-21-00265-CV

                  IN THE INTEREST OF B.M.S. AND J.R.S., CHILDREN,


                  From the 454th Judicial District Court, Medina County, Texas
                                Trial Court No. 18-11-25367-CV
                            Honorable Vivian Torres, Judge Presiding


                                          ORDER

        Appellant’s court appointed counsel filed a brief stating there are no meritorious issues to
raise on appeal pursuant to Anders v. California, 386 U.S. 738 (1967). Counsel also filed a
motion to withdraw which has been held in abeyance pending disposition of the appeal.
Appellant was notified that she could obtain a copy of the appellate record and file a pro se brief.
Appellant requested and received a copy of the record. This court granted appellant two
extensions of time to file a pro se brief. The appellant’s pro se brief was due on January 24,
2022.
        On January 25, 2022, appellant filed a “Motion for Assistance of Counsel and Extension”
which we construe as requesting appointment of new counsel and an additional extension to file
the pro se brief. Appellant’s current court-appointed counsel has not yet been permitted to
withdraw and appellant is not entitled to appointment of a different attorney at this stage of the
appeal. Accordingly, appellant’s motion is DENIED IN PART with respect to the request for
appointment of new counsel and GRANTED IN PART with respect to the request for an
additional extension for the filing of the pro se brief. Appellant must file the pro se brief, if any,
no later than February 16, 2022. No further extensions will be granted by the court. If
appellant does not file a pro se appellant’s brief by the stated deadline, this appeal will be set at
issue and will be resolved on the basis of the record and the brief filed by appellant’s appointed
counsel.



                                                      _________________________________
                                                      Liza A. Rodriguez, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 28th day of January, 2022.


                                              ___________________________________
                                              MICHAEL A. CRUZ, Clerk of Court